This action for defamation concerns a phrase in a Boston Herald newspaper article. See Appendix. The defendant, owner of the Boston Herald, published information pertaining to the specific annual compensation paid by the National Association of Government Employees (NAGE), a labor union organization, to the plaintiff, an employee, and several of her relatives, who also are employees, her father being the president. Upon determining the use of the phrase in question was not defamatory, a judge of the Superior Court allowed the defendants’ motion for summary judgment. We affirm.
The plaintiff would like us to focus specifically on a word — “pad” — in the phrase in question. This we will not do. “The court must consider all the words used, not merely a particular phrase or sentence.” Myers v. Boston Magazine Co., 380 Mass. 336, 341 (1980).
Examining the phrase, “Lorraine Rielly, also is on the NAGE pad,” in the totality of the article in the context in which it was published, we conclude as matter of law that that phrase was not capable of defamatory meaning. See Foley v. Lowell Sun Publishing Co., 404 Mass. 9, 11 (1989).2 The judge correctly dismissed the complaint with prejudice.
By way of dicta, we add that the references to certain other persons in the article in question could not reasonably be interpreted as a legally cognizable defamatory publication.

Judgment affirmed.

*910Appendix.

_Boston Sunday Herald, August 18, 1991

POLS & POLITICS
National Assoc, of Lyons
Kenneth T. Lyons, president of the National Association of Government Employees (NAGE), must have taken the same nightschool course in personnel management as his pal, Senate President William M. Bulger.
Lyons, like Bulger, is adept at securing gainful employment for members of his family.
According to NAGE’S fiscal year 1990 annual report, Lyons’ wife, Evelyn, is on the union’s payroll to the tune of $42,644 a year.
Lyons’ daughter, Lorraine Rielly, also is on the NAGE pad. She was paid $39,722 last year. Lorraine’s husband, Edward Rielly, was reportedly paid by NAGE while he served as a voluntary driver/bodyguard for John R. Silber in last year’s governor’s race.
If that’s not enough, Lyons’ stepdaughter, Kim Saliba, turns up as the treasurer of a NAGE subsidiary, Insurance Administrators, Inc., whose directors are Lyons and two other top NAGE officials.
Lyons himself drew a $90,565 salary from the union, plus $5,000 in “allowances” and $9,260 in reimbursed expenses. Grand total: $104,825.

In a vastly different context, the word “pad” may have a colloquial meaning of “money paid (as to racketeers) for immunity from molestation,” Webster’s Third New Inti. Dictionary 1619 (1971).